DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on July 9, 2013. It is noted, however, that applicant has not filed a certified copy of the DE102013011382.2 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/903,986, filed on January 8, 2016.
Claim Objections
Claim 45 is objected to because of the following informalities: the claim ends in a semi-colon, it is suggested to end in a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 40, 48, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 21 of U.S. Patent No. 10,555,829 in view of Gentz et al (US 2011/0251539).
The claims of the instant application and U.S. Patent No. 10,555,829 both disclose an orthosis joint comprising a base body having a receptacle for a proximal component and a point for a pivoting distal component, the body having a receiving element/sleeve, in the receiving element/sleeve resides a functional element comprising a spring. 
U.S. Patent No. 10,555,829 is silent on a plurality of bores extending between a proximal side of the base body and a distal side of the base body, and further details regarding the bores.
Gentz et al teaches an orthosis joint comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 1, [0019], base 11 with proximal bore 14 and distal bore 15), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 coupled to orthotic component at mount 13); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic attached 12 at pivot axis A), the distal orthotic component being configured to pivot relative to the base body about a pivot axis ([0017], pivot about axis A); a sleeve secured to one of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of U.S. Patent No. 10,555,829 to have the bores as taught by Gentz et al in order to allow for cooperation between the springs and the distal member (Gentz et al [0004]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-34, 36-37, 39-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentz et al (US 2011/0251539).
With respect to claim 32, Gentz et al discloses An orthosis joint comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 1, [0019], base 11 with proximal bore 14 and distal bore 15), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 coupled to orthotic component at mount 13); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic attached 12 at pivot axis A), the distal orthotic component being configured to pivot relative to the base body about a pivot axis ([0017], pivot about axis A); a sleeve secured to one of the plurality of bores at the proximal side of the base body (Fig 4, [0023], sleeve 30), the sleeve extending 
With respect to claim 33, Gentz et al discloses The orthosis joint of claim 32 wherein the sleeve is threadably secured to the one bore ([0023], sleeves 30 with internal and external threading to attach to bores 14/15).  
With respect to claim 34, Gentz et al discloses The orthosis joint of claim 32 wherein the sleeve includes threads on the inside of the sleeve ([0023], sleeves 30 with internal and external threading to attach to bores 14/15).  
With respect to claim 36, Gentz et al discloses The orthosis joint of claim 32 comprising a stopper coupled to the sleeve and positioned to hold the limit stop, spring, damper, or sensor in the sleeve (Fig 4, stopper 31/32).  
With respect to claim 37, Gentz et al discloses The orthosis joint of claim 32 wherein the sleeve is a first sleeve, the orthosis joint comprising: a second sleeve secured to the another bore (Fig 4, first and second bores 14 and 14); andApp. No.: 16/783,601 Dkt. No.: 76156.0578Page 2 of 7Preliminary Amendmentat least one of a limit stop, spring, damper, or sensor positioned at least partially in the second sleeve ([0018], each bore with a limit stopper).  
With respect to claim 39, Gentz et al discloses The orthosis joint of claim 32 wherein the orthosis joint is an ankle joint ([0001], ankle joint).  
With respect to claim 40, Gentz et al discloses An orthosis joint comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 1, [0019], base 11 with proximal bore 14 and distal bore 15), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 coupled to orthotic component at mount 13); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic attached 12 at pivot axis A), the distal orthotic component being configured to   
With respect to claim 41, Gentz et al discloses The orthosis joint of claim 40 wherein the integrated functional module is threadably secured to the one bore ([0023], sleeves 30 with internal and external threading to attach to bores 14/15).  
With respect to claim 42, Gentz et al discloses The orthosis joint of claim 40 wherein the integrated functional module includes a spring (Fig 3, spring 20).  
With respect to claim 43, Gentz et al discloses The orthosis joint of claim 42 wherein the integrated functional module includes a stopper configured to hold the spring in the integrated functional module (Fig 3, stopper 33/16).  
With respect to claim 44, Gentz et al discloses The orthosis joint of claim 40 wherein the orthosis joint is an ankle joint ([0001], ankle joint).  
With respect to claim 45, Gentz et al discloses A modular orthosis joint comprising: the orthosis joint of claim 40 wherein the integrated functional module is a first integrated functional module ([0018], each bore with a module thus at least a first and a second module); and a plurality of integrated functional modules including the first integrated functional module ([0018], each bore with a module thus at least a first and a second module, thus a plurality of modules), each of the plurality of integrated functional modules being configured to be secured to at least one of the plurality of bores and extend outward from the proximal side of the base body ([0028], each sleeve 30 capable of being screwed to extend out of the bore 14/15), each of the plurality of integrated functional modules including at least one of a limit stop, spring, damper, or sensor (Gentz et al [0018], each bore with a spring 20)[.]  
With respect to claim 46, Gentz et al discloses The modular orthosis joint of claim 45 wherein the plurality of integrated functional modules include at least one of a spring module and at least one of a stop module (Gentz et al [0018], each bore with a limit stopper 31/32 and spring 20). 
With respect to claim 47, Gentz et al discloses A method of setting up the modular orthosis joint of claim 45, the method comprising: securing the first integrated functional module to the one bore; and securing another of the plurality of integrated functional modules to the another bore (Gentz et al [0018], each bore with a module, thus method step has been completed).  
With respect to claim 48, Gentz et al discloses An orthosis joint comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 1, [0019], base 11 with proximal bore 14 and distal bore 15), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 coupled to orthotic component at mount 13); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic attached 12 at pivot axis A), the distal orthotic component being configured to pivot relative to the base body about a pivot axis ([0017], pivot about axis A); at least two springs positioned in series and in mechanical communication with the distal orthotic component through one of the plurality of bores ([0018], each bore with a series of springs 20); wherein the one bore extends through the base body on one side of the pivot axis and another of the plurality of bores extends through the base body on an opposite side of the pivot axis (Fig 3, bores 15 and 14 on either side of the pivot axis A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Gentz et al in view of Whiteside (US 5328444).
With respect to claim 35, Gentz et al discloses The orthosis joint of claim 32.

Whiteside teaches an analogous joint orthosis with a body 13 with a chamber therein (Fig 2), a sleeve system 23, a spring 26 and a spring adjuster 27 (col 2 ln 50-60), wherein the spring 26 is within the sleeve 23 (Fig 2) which allows for the body and sleeve to be separate materials with different desired properties (col 3 ln 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Gentz et al to be within the sleeve as taught by Whiteside to allow for different body and sleeve material and thus different and desired material properties (Whiteside col 3 ln 5-15).
With respect to claim 49, Gentz et al discloses The orthosis joint of claim 48 comprising a sleeve secured to the one bore at the proximal side of the base body (Fig 3, sleeve 30), wherein the sleeve extends outward from the proximal side of the base body ([0028], sleeve 30 capable of being screwed to extend out of the bore 14/15).
Gentz et al is silent on and wherein at least one of the at least two springs is positioned in the sleeve.  
Whiteside teaches an analogous joint orthosis with a body 13 with a chamber therein (Fig 2), a sleeve system 23, a spring 26 and a spring adjuster 27 (col 2 ln 50-60), wherein the spring 26 is within the sleeve 23 (Fig 2) which allows for the body and sleeve to be separate materials with different desired properties (col 3 ln 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Gentz et al to be within the sleeve as taught by Whiteside to allow for different body and sleeve material and thus different and desired material properties (Whiteside col 3 ln 5-15).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gentz et al in view of Crispin (US 4771768).
With respect to claim 38, Gentz et al discloses The orthosis joint of claim 32.

	Crispin teaches an analogous body (Fig 5, body 52) for an ankle joint (Fig 4) comprising: a slit 72 positioned in the distal side of the base body (Fig 5); wherein the slit is configured to receive the distal orthotic component 58 (Fig 5); and wherein the plurality of bores 64/64 are configured to open into the slit on the distal side of the base body (col 6 ln 00-15, pines 80 extend through bores 64 to contact portion 66 of the distal component 58, thus the bores open in the slit).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot of Gentz et al to have the slit as taught by Crispin to increase device strength to allow for weight to be applied (Crispin col 8 ln 50-55). 

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Gentz et al in view of Airy et al (US 5052379) in view of Whiteside. 
With respect to claim 50, Gentz et al discloses An orthosis joint comprising: a base body including a first bore and a second bore both of which extend between a proximal side of the base body and a distal side of the base body (Fig 1, [0019], base 11 with proximal bore 14 and distal bore 15), the base body beingApp. No.: 16/783,601 Dkt. No.: 76156.0578Page 4 of 7Preliminary Amendmentconfigured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 coupled to orthotic component at mount 13); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic attached 12 at pivot axis A), the distal orthotic component being configured to pivot relative to the base body about a pivot axis ([0017], pivot about axis A); a sleeve comprising at least one thread and secured to the base body (Fig 3, Sleeve 30); and a spring. . . and extending in a proximal direction over the base body (Fig 3, spring 20); wherein the first bore extends through the base body on one side of the pivot axis and the second bore extends through the base body on an opposite side of the pivot axis (Fig 3, bores 15 and 14 on either side of the pivot axis A).  

Airy et al teaches an analogous joint control system 22a having a body 148 with channels 184/222 containing springs 186, further having a ball 222/184 positioned in the first channel 184, the ball being in contact with the distal orthotic component 212 (Fig 4), the spring being positioned to bias the ball towards the distal orthotic component 110 (Fig 2, col 9 ln 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal component contact member (Fig 7, member 17) of Gentz et al to be a ball as taught by Airy et al in order to have an effective control system that allows for movement between parts while also allows for easy removal of parts (Airy et al col 9 ln 60-70).
Gentz et al/Airy et al discloses the device as discussed above.
Gentz et al/Airy is silent on and a spring positioned in the sleeve.
Whiteside teaches an analogous joint orthosis with a body 13 with a chamber therein (Fig 2), a sleeve system 23, a spring 26 and a spring adjuster 27 (col 2 ln 50-60), wherein the spring 26 is within the sleeve 23 (Fig 2) which allows for the body and sleeve to be separate materials with different desired properties (col 3 ln 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Gentz et al/Airy et al to be within the sleeve as taught by Whiteside to allow for different body and sleeve material and thus different and desired material properties (Whiteside col 3 ln 5-15).
With respect to claim 51, Gentz et al/Airy et al/Whiteside discloses The orthosis joint of claim 50 wherein the ball is a first ball and the spring is a first spring, the orthosis joint comprising: a second ball positioned in the second bore, the second ball being in contact with the distal orthotic component; and a second spring positioned in the second bore, the second spring being positioned to bias the second ball towards the distal orthotic component (Gentz et al [0018], each bore with a spring 20 and a distal orthotic connector 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frankowiak US 5399149 and Pansiera US 4928676 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786